         Case: 5:21-cv-00375-SL Doc #: 1 Filed: 02/17/21 1 of 6. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO

                                                 :   CASE NO.: ______
Paul Sims III                                    :
922 Cabot Dr                                     :
Canal Fulton, OH 44614                           :
                                                 :
                      Plaintiff,                 :
        v.                                       :   JUDGE
                                                 :
I.C. System, Inc.                                :
444 Highway 96 East                              :
St. Paul, MN 55127-2557                          :
                                                 :   COMPLAINT
                                                 :
                      Defendant.                 :
                                                 :
                                                 :
                                                 :   A Trial by the Maximum Number of Jurors
                                                 :   is hereby Demanded
                                                 :
                                                 :



        Here comes Plaintiff Paul Sims, (hereinafter “Plaintiff”) and sets forth a Complaint

against Defendant I.C. System, Inc. (hereinafter “Defendant”) as follows:

                                        JURISDICTION

        1.     This action arises out of Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.     Jurisdiction is proper in the Court pursuant to 15 U.S.C. § 1692k(d).

        3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that Defendant

transacts business here and a substantial portion of the acts giving rise to this action occurred

here.
         Case: 5:21-cv-00375-SL Doc #: 1 Filed: 02/17/21 2 of 6. PageID #: 2




                                            PARTIES

       4.      Plaintiff, Paul Sims III (hereafter “Plaintiff”), is an adult individual whose

residence is in Canal Fulton, Ohio, and is a “consumer” as the term is defined by 15 U.S.C.

§ 1692a(3).

       5.      Defendant, I.C. System, Inc. (“I.C.”), is a Minnesota business entity with an

address of 444 Highway 96 East, St. Paul, Minnesota 55127, operating as a collection agency,

and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       6.      A financial obligation (the “Debt”) was allegedly incurred to an original creditor

(the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

       8.      The Debt was purchased, assigned or transferred to I.C. for collection, or I.C. was

employed by the Creditor to collect the Debt.

       9.      Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. I.C. Engages in Harassment and Abusive Tactics

       10.     In the beginning of November 2020, Plaintiff noticed that I.C. was reporting the

Debt on Plaintiff’s credit report.

       11.     Thereafter, Plaintiff contacted I.C. to inform it that the Debt was incurred by his

adult son, and requested that I.C. remove the Debt from Plaintiff’s credit report.

       12.     Plaintiff’s name is Paul Sims III. Plaintiff’s son’s name is Paul Sims IV.

                                                 2
             Case: 5:21-cv-00375-SL Doc #: 1 Filed: 02/17/21 3 of 6. PageID #: 3




         13.     Plaintiff is not responsible for the repayment of his son’s debt.

         14.     I.C. refused to acknowledge Plaintiff’s dispute, insisting that the Debt belonged to

Plaintiff.

         15.     On or about November 30, 2020, Plaintiff contacted I.C. again in an attempt to

resolve the confusion.

         16.     Plaintiff again informed I.C. that the account did not belong to him and that it was

his son’s account.

         17.     I.C. told Plaintiff there was nothing it could do about the allegedly inaccurate

credit reporting.

         18.     I.C.’s actions caused Plaintiff a great deal of confusion, frustration and distress.

    C. Plaintiff Suffered Actual Damages

         19.     Plaintiff has suffered and continues to suffer actual damages as a result of

Defendant’s unlawful conduct.

         20.     As a direct consequence of Defendant’s acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, anxiety, emotional distress, fear,

frustration and embarrassment.

                                               COUNT I

                      (Violations of the Fair Debt Collections Practices Act)
                                     (15 U.S.C. § 1692, et seq.)

         21.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

         22.     Defendant engaged in behavior the natural consequence of which was to harass,

oppress, or abuse Plaintiff in connection with the collection of a debt, in violation of 15 U.S.C. §

1692d.


                                                    3
           Case: 5:21-cv-00375-SL Doc #: 1 Filed: 02/17/21 4 of 6. PageID #: 4




          23.    Defendant used false, deceptive, or misleading representation or means in

connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.

          24.    Defendant threatened to communicate false credit information, in violation of 15

U.S.C. § 1692e(8).

          25.    Defendant employed false and deceptive means to collect a debt, in violation of

15 U.S.C. § 1692e(10).

          26.    Defendant used unfair and unconscionable means to collect a debt, in violation of

15 U.S.C. § 1692f.

          27.    The foregoing acts and omissions of Defendant constitute numerous and multiple

violations of the FDCPA, including every one of the above-cited provisions.

          28.    Plaintiff is entitled to damages as a result of Defendant’s violations.

                                              COUNT II

                (Violation of the Ohio Consumer Sales Practices Act (“OCSPA”))
                                    (O.R.C. § 1345.01, et seq.)

          29.    Plaintiff incorporates by reference all of the above paragraphs as if fully restated

herein.

          30.    Plaintiff is a “consumer” as defined by O.R.C. § 1345.01(D).

          31.    Defendant is a “supplier” as defined by O.R.C. § 1345.01(C).

          32.    At all relevant times Defendant was engaged in a “consumer transactions” as

“suppliers” as defined in O.R.C. § 1345.01(A).

          33.    O.R.C. §1341.02 prohibits “suppliers” from using unfair or deceptive practices.

          34.    O.R.C. §1341.03 prohibits “suppliers” from using unconscionable consumer sales

acts or practices.




                                                   4
         Case: 5:21-cv-00375-SL Doc #: 1 Filed: 02/17/21 5 of 6. PageID #: 5




       35.     Numerous Ohio Courts have held that a violation of the FDCPA is also a violation

of the OCSPA.

       36.     Defendant’s debt collection actions as more fully described in the preceding

paragraphs violate the OCSPA.

       37.     Defendant’s acts were reckless, willful, and intentional and/or were done with

knowledge of their harmful effects towards Plaintiff and as such Defendant is subject to punitive

damages.

       38.     Defendant’s acts and omissions, when a duty to act was owed, constitute

numerous and multiple violations of the OCSPA, including every one of the above-cited

provisions and as such Plaintiff is entitled to damages.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and O.R.C.

                       § 1345.09(A) against Defendant;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                       against Defendant;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                       § 1692k(a)(3) and O.R.C. § 1345.09(F)(1) against Defendant;

                   4. Three times the amount of Plaintiff’s actual damages or two hundred dollars,

                       whichever is greater, pursuant to O.R.C. § 1345.09(B);

                   5. Actual damages from Defendant for the all damages including emotional

                       distress suffered as a result of the intentional, reckless, and/or negligent

                       FDCPA violations in an amount to be determined at trial for Plaintiff;



                                                 5
         Case: 5:21-cv-00375-SL Doc #: 1 Filed: 02/17/21 6 of 6. PageID #: 6




                    6. Punitive damage; and

                    7. Such other and further relief as this Court may determine to be just and

                        proper.


Dated: February 17, 2021


                                              Respectfully submitted,

                                              By:    /s/ Sergei Lemberg

                                              Sergei Lemberg, Esq.
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road, 3rd Floor
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
                                              Email: slemberg@lemberglaw.com
                                              Attorneys for Plaintiff:
                                              Paul Sims




                                       JURY DEMAND

        Plaintiff hereby makes a demand for trial by the maximum number of jurors allowed by

law, on all triable issues.




                                                               /s/ Sergei Lemberg
                                                             Sergei Lemberg, Esq.




                                                 6
